Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 15, 2018

                                       No. 04-18-00731-CV

                  IN THE INTEREST OF A.E. AND G.K.R., CHILDREN,

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 17-0827-CV
                    Honorable Thomas Nathaniel Stuckey, Judge Presiding


                                          ORDER
        This is an accelerated appeal of the trial court’s order terminating the appellant’s parental
rights. The appellant’s brief was originally due to be filed on November 13, 2018.

        On November 11, 2018, appellant filed a motion seeking an order compelling the court
reporter to file a supplemental reporter’s record containing the exhibits introduced at trial and
requesting an extension of time to file the brief. On November 13, 2018, the court reporter filed
a corrected exhibit volume to the reporter’s record containing the exhibits.

       Appellant’s motion seeking an order to compel the filing of a supplemental reporter’s
record is MOOT. Appellant’s request for an extension of time to file the appellant’s brief is
GRANTED. Appellant’s brief must be filed no later than November 26, 2018. FURTHER
REQUESTS FOR EXTENSIONS OF TIME ARE DISFAVORED.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court